Case 1:19-cv-00993-MU Document 29 Filed 03/31/21 Page 1 of 11               PageID #: 2090




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

EDWARD MARTIN,                             )
                                           )
               Plaintiff,                  )
                                           )
v.                                         )   CIVIL ACTION NO. 19-0993-MU
                                           )
ANDREW M. SAUL,                            )
Commissioner of Social Security,           )
                                           )
               Defendant.                  )

                            MEMORANDUM OPINION AND ORDER

         Plaintiff Edward Martin brings this action, pursuant to 42 U.S.C. §§ 405(g) and

1383(c)(3), seeking judicial review of a final decision of the Commissioner of Social

Security (“the Commissioner”) denying his claim for a Period of Disability and Disability

Insurance Benefits (“DIB”). The parties have consented to the exercise of jurisdiction by

the Magistrate Judge, pursuant to 28 U.S.C. § 636(c), for all proceedings in this Court.

(Doc. 12 (“In accordance with the provisions of 28 U.S.C. 636(c) and Fed. R. Civ. P. 73,

the parties in this case consent to have a United States Magistrate Judge conduct any

and all proceedings in this case, … order the entry of a final judgment, and conduct all

post-judgment proceedings.”)). See Doc. 13. Upon consideration of the administrative

record, Martin’s briefs, and the Commissioner’s brief,1 it is determined that the




1
    The parties elected to waive oral argument. See Docs. 26, 28.
Case 1:19-cv-00993-MU Document 29 Filed 03/31/21 Page 2 of 11                PageID #: 2091




Commissioner’s decision denying benefits should be reversed and remanded under

sentence four of § 405(g) as set forth herein.2

                               I. PROCEDURAL HISTORY

       On or about September 12, 2014, Martin applied for a Period of Disability and

DIB, under Title II of the Social Security Act, alleging disability beginning on August 3,

2011. (Tr. 315-18). His application was denied at the initial level of administrative review

on November 7, 2014. (Tr. 194-98). On November 13, 2014, Martin requested a hearing

by an Administrative Law Judge (ALJ). (Tr. 200-01). After a hearing was held on August

3, 2016 (Tr. 102-20), the ALJ issued an unfavorable decision finding that Martin was not

under a disability from the alleged onset date of his disability through his date last

insured (DLI), December 31, 2014. (Tr. 168-81). Martin appealed the ALJ’s decision to

the Appeals Council, which granted the request for review and remanded the case to an

ALJ for resolution of an issue concerning his Residual Functional Capacity (RFC) on

February 6, 2018. (Tr. 188-90). After a second hearing was held on October 31, 2018

(Tr. 121-55), the ALJ again issued an unfavorable decision finding that Martin was not

under a disability from the alleged onset date of his disability through his DLI, December

31, 2014. (Tr. 20-35). Martin appealed the ALJ’s decision to the Appeals Council, which

denied his request for review on October 10, 2019, thereby making the ALJ’s decision

the final decision of the Commissioner. (Tr. 1-6).




2
  Any appeal taken from this Order and Judgment shall be made to the Eleventh Circuit
Court of Appeals. See Doc. 12. (“An appeal from a judgment entered by a Magistrate
Judge shall be taken directly to the United States Court of Appeals for the judicial circuit
in the same manner as an appeal from any other judgment of this district court.”).

                                              2
Case 1:19-cv-00993-MU Document 29 Filed 03/31/21 Page 3 of 11                 PageID #: 2092




       After exhausting his administrative remedies, Martin sought judicial review in this

Court, pursuant to 42 U.S.C. §§ 405(g) and 1383(c). (Doc. 1). Both parties filed briefs

setting forth their respective positions. (Docs. 20, 21, 25). The parties waived oral

argument.

                                 II. CLAIMS ON APPEAL

       Martin alleges that the ALJ’s decision to deny him benefits is in error for the

following reasons: 1) the ALJ erred by failing to properly consider Martin’s chronic

respiratory disorder pursuant to Listing 3.02C(3); 2) new and material evidence warrants

remand; and 3) the ALJ’s RFC determination was not supported by substantial

evidence. (Doc. 20 at p. 1).

                                III. BACKGROUND FACTS

       Martin was born on April 23, 1967 and was 47 years old at the time he filed his

claim for benefits. (Tr. 315). Martin initially alleged disability due to congestive heart

failure, chronic obstructive pulmonary disease (COPD), gout, and a back problem. (Tr.

341). Martin graduated from high school in 1986 and has received specialized training

in masonry. (Tr. 226). He has worked in the past as a mason, but he has not worked

since his alleged onset date. (Tr. 341-42). During the relevant period, he indicated that

he mainly sat around his house most of the day, except for dropping his son off at

school and picking him up. (Tr. 362). He stated that he could take care of his own

personal care and that he could iron, sweep, vacuum, mop, cut the grass with a riding

mower, and clean the car. (Tr. 147, 363-64). He also stated that he can drive a car,

shop for clothes and things for the house about once per month, attends church twice

per month, and has friends over to watch sports about every other Sunday. (Tr. 365-66).




                                              3
Case 1:19-cv-00993-MU Document 29 Filed 03/31/21 Page 4 of 11              PageID #: 2093




He reported that many of his activities had been hampered by shortness of breath. (Tr.

362-66). Martin alleged that he was unable to work due to his back pain and lung

issues. (Tr. 141-45).

                                  IV. ALJ’S DECISION

       After conducting a hearing on this matter, the ALJ made a determination that

Martin had not been under a disability during the relevant time period, and thus, was not

entitled to benefits. (Tr. 23-41). The ALJ found that Martin met the insured status

requirements through December 31, 2014. (Tr. 23). At step one of the five-step

sequential evaluation, the ALJ found that Martin had not engaged in substantial gainful

activity (“SGA”) during the period from August 3, 2011, the alleged onset date, through

December 31, 2014, the DLI. (Tr. 25). Therefore, he proceeded to an evaluation of

steps two and three. The ALJ found that Martin had severe impairments of chronic

thromboembolic disease with associated secondary pulmonary hypertension, chronic

systolic heart failure, chronic obstructive pulmonary disease, back disorder, sleep

apnea, and gout, but that considering all of his impairments individually and in

combination, Martin did not have an impairment or combination of impairments that met

or medically equaled the severity of a listed impairment. (Tr. 26-27). After considering

the entire record, the ALJ concluded that Martin had the RFC to perform sedentary work

as defined in 20 CFR 404.1567(a), except that he could not climb ladders ropes or

scaffolds; he could occasionally climb ramps and stairs and occasionally balance,

stoop, kneel ,crouch, crawl, and operate foot controls; he could tolerate occasional

exposure to extreme heat, cold, fumes, dust, gases, and poor ventilation; and he could

not tolerate exposure to unprotected heights or moving mechanical parts. (Tr. 27-33).




                                            4
Case 1:19-cv-00993-MU Document 29 Filed 03/31/21 Page 5 of 11                PageID #: 2094




After setting forth his RFC, the ALJ determined that Martin was not capable of

performing any past relevant work. (Tr. 33). The ALJ found that, considering Martin’s

age, education, work experience, and RFC, there were jobs that existed in significant

numbers in the national economy that he could have performed through the DLI. (Tr.

34-35). Accordingly, the ALJ concluded that Martin was not disabled within the meaning

of the Act from the alleged onset date through the DLI. (Tr. 35).

                                     V. DISCUSSION

       Eligibility for a Period of Disability and DIB requires that the claimant be disabled.

42 U.S.C. § 423(a)(1)(E). A claimant is disabled if the claimant is unable “to engage in

any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can

be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §

423(d)(1)(A). The impairment must be severe, making the claimant unable to do the

claimant’s previous work or any other substantial gainful activity that exists in the

national economy. 42 U.S.C. § 423(d)(2); 20 C.F.R. §§ 404.1505-11. “Substantial

gainful activity means work that … [i]nvolves doing significant and productive physical or

mental duties [that] [i]s done (or intended) for pay or profit.” 20 C.F.R. § 404.1510.

       In all Social Security cases, an ALJ utilizes a five-step sequential evaluation in

determining whether the claimant is disabled:

       (1) whether the claimant is engaged in substantial gainful activity; (2) if
       not, whether the claimant has a severe impairment; (3) if so, whether the
       severe impairment meets or equals an impairment in the Listing of
       Impairment in the regulations; (4) if not, whether the claimant has the
       RFC to perform her past relevant work; and (5) if not, whether, in light of
       the claimant’s RFC, age, education and work experience, there are other
       jobs the claimant can perform.




                                              5
Case 1:19-cv-00993-MU Document 29 Filed 03/31/21 Page 6 of 11                PageID #: 2095




Watkins v. Comm’r of Soc. Sec., 457 F. App’x 868, 870 (11th Cir. 2012) (per curiam)

(citing 20 C.F.R. §§ 404.1520(a)(4), (c)-(f), 416.920(a)(4), (c)(f); Phillips v. Barnhart, 357

F.3d 1232, 1237 (11th Cir. 2004)) (footnote omitted). The claimant bears the burden of

proving the first four steps, and if the claimant does so, the burden shifts to the

Commissioner to prove the fifth step. Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir.

1999).

         If the claimant appeals an unfavorable ALJ decision, the reviewing court must

determine whether the Commissioner’s decision to deny benefits was “supported by

substantial evidence and based on proper legal standards.” Winschel v. Comm’r of Soc.

Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (citations omitted); see 42 U.S.C. § 405(g).

“Substantial evidence is more than a scintilla and is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Winschel, 631

F.3d at 1178 (citations omitted). “In determining whether substantial evidence exists,

[the reviewing court] must view the record as a whole, taking into account evidence

favorable as well as unfavorable to the [Commissioner’s] decision.” Chester v. Bowen,

792 F.2d 129, 131 (11th Cir. 1986). The reviewing court “may not decide the facts anew,

reweigh the evidence, or substitute [its] judgment for that of the [Commissioner].” Id.

When a decision is supported by substantial evidence, the reviewing court must affirm

“[e]ven if [the court] find[s] that the evidence preponderates against the Secretary’s

decision.” MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986).

         As set forth above, Martin has asserted three grounds in support of his argument

that the Commissioner’s decision to deny him benefits is in error. However, because the

Court concludes herein that the ALJ’s cursory and conclusory statement at step three




                                              6
Case 1:19-cv-00993-MU Document 29 Filed 03/31/21 Page 7 of 11               PageID #: 2096




prevents the Court from conducting a meaningful review and, thus, warrants remand,

the Court pretermits its discussion of the remaining issues. See Jenkins v. Colvin, CA

2:12-00465-N, 2013 WL 3465190, at *2 (S.D. Ala. July 10, 2013).

    In Wilson v. Barnhart, 284 F.3d 1219 (11th Cir. 2002), the court discussed the

 listing of impairments:

        The Listing of Impairments describes, for each of the major body systems,
        impairments which are considered severe enough to prevent a person
        from doing any gainful activity. See 20 C.F.R. § 404.1525(a). Part A of
        the Listing of Impairments contains medical criteria that apply to adults
        age 18 and over. See 20 C.F.R. § 404.1525(b); see also 20 C.F.R. §
        404, Subpt. P, App.1. To “meet” a Listing, a claimant must have a
        diagnosis included in the Listings and must provide medical reports
        documenting that the conditions meet the specific criteria of the Listings
        and the duration requirement. Id. 20 C.F.R. § 404.1525(a)-(d). To
        “equal” a Listing, the medical findings must be ‘at least equal in
        severity and duration of the listing findings.’ See 20 C.F.R. §
        404.1526(a). If a claimant has more than one impairment, and none
        meets or equals a listed impairment, the Commissioner reviews the
        impairments’ symptoms, signs, and laboratory findings to determine
        whether the combination is medically equal to any listed impairment.
        See id.

 Id. at 1224 (emphasis added). A claimant who is not currently engaging in substantial

 gainful activity and who has a severe impairment which meets or equals a listing is

 entitled to disability benefits. Edwards v. Heckler, 736 F.2d 625, 628 (11th Cir. 1984).

        In this case, the ALJ, at step three of the sequential analysis, stated:

        All listings were analyzed. No listing was met or equaled, whether the
        impairment was analyzed individually or in combination, including
        the respiratory listing in effect during the adjudication period,
        cardiovascular listings, and musculoskeletal listings. No examining
        or treating source reported that the claimant had an impairment
        that met or medically equaled the criteria of a listing impairment.

(Tr. 27). The ALJ did not state which listings were considered nor did he provide any

analysis or reasoning for rejecting all listings. Martin argues that the ALJ’s conclusion is




                                             7
Case 1:19-cv-00993-MU Document 29 Filed 03/31/21 Page 8 of 11                   PageID #: 2097




erroneous because the medical evidence demonstrates that Martin’s severe respiratory

impairments equal Listing 3.02C(3). To meet Listing 3.02C(3), in this case, Martin was

required to exhibit a chronic respiratory disorder with chronic impairment of gas

exchange demonstrated by SpO2 measured by pulse oximetry either at rest, during a

6MWT, or after a 6MWT, less than or equal to 87 percent. See 20 C.F.R. § 404, Subpt.

P. App. 1 § 3.02C(3). It is undisputed that Martin has chronic respiratory disorders. (Tr.

26). During an ambulatory pulse oximetry test on September 17, 2014, Martin’s SpO2

desaturated to 85%. (Tr. 989, 1037). On October 21, 2014, Dr. Berez performed a sleep

study on Martin in which the “minimum SpO2 value during sleep was 80%.” (Tr. 1022).

Based on these findings, Martin contends that the ALJ erred by not finding that he met or

equaled Listing 3.02C(3).

       The Commissioner contends that Martin failed to prove that his condition met or

equaled a listed impairment. (Doc. 21 at pp. 4-5). Specifically, the Commissioner argues

that Martin did not meet the specific requirements for pulse oximetry under Listing

3.02C(3). Listing 3.00H2 states that the following requirements must be met for pulse

oximetry under 3.02C(3): 1) claimant must be medically stable at the time of the test, 2)

claimant’s pulse oximetry measurement must be recorded while claimant is breathing

room air, 3) claimant’s pulse oximetry measurement must be stable, meaning that the

range of SpO2 values during any 15-second interval cannot exceed 2 percentage points,

and 4) the pulse oximetry report must include the claimant’s name, the date of the test,

either the altitude or the city and state of the test cite, and a graphical printout showing the

claimant’s SpO2 value and a concurrent, acceptable pulse wave. 20 C.F.R. § 404, Subpt.

P, App. 1, § 3.00H2. The Commissioner asserts that substantial evidence supports the




                                               8
Case 1:19-cv-00993-MU Document 29 Filed 03/31/21 Page 9 of 11                 PageID #: 2098




ALJ’s finding that Martin’s respiratory impairment did not meet or equal a listing because

Martin failed to demonstrate that the pulse oximetry measurement was stable or that the

pulse oximetry report included a graphical printout showing the SpO2 value and a

concurrent, acceptable pulse wave. (Doc. 21 at p. 6).

       Martin counters that while he may not have met the specific requirements with

regard to his pulse oximetry tests, because there was nothing in the record that indicated

that the pulse oximetry was invalid or unstable, he did show evidence of equal medical

significance to the requirements of Listing 3.02C(3). He contends that the ALJ erred by

failing to evaluate or explain how this evidence did not equal the listing pursuant to his duty

to consider medical equivalence. (Doc. 25 at p. 3). See Davis v. Shalala, 985 F.2d 528,

533-34 (11th Cir. 1993) (holding that “[i]n applying the regulations on the Listing of

Impairments, an ALJ must determine both whether a claimant ‘meets’ and whether a

claimant ‘equals’ a listed impairment”).

       In Himes v. Comm’r of Soc. Sec., 585 F. App’x 758, 764-65 (11th Cir. 2014), the

court held that an “ALJ has a duty to make clear the weight accorded to each item of

evidence and the reasons for those decisions, so as to enable a reviewing court to

determine whether the ultimate decision is based on substantial evidence.” (citing

Cowart v. Schweiker, 662 F.2d 731, 735 (11th Cir. 1981). As noted above, in analyzing

step three of the required sequential process, the ALJ here merely stated:

        All listings were analyzed. No listing was met or equaled, whether the
        impairment was analyzed individually or in combination, including
        the respiratory listing in effect during the adjudication period,
        cardiovascular listings, and musculoskeletal listings. No examining
        or treating source reported that the claimant had an impairment
        that met or medically equaled the criteria of a listing impairment.




                                              9
Case 1:19-cv-00993-MU Document 29 Filed 03/31/21 Page 10 of 11                PageID #: 2099




(Tr. 27). This is substantially the same brevity of analysis with which a sister court was

faced in Edwards v. Colvin, No. 5:12cv124/EMT, 2013 WL 4041605, at *7-8 (N.D. Fla.

Aug. 8, 2013). Like the ALJ in Edwards, the ALJ here did not indicate which respiratory

listing or listings he considered in making his step three determination nor did he

discuss the particular evidence on which he relied or explain why he reached his

conclusion at step three. Instead, he summarily concluded that Martin’s impairments did

not meet or equal a listing. This bare conclusion prevents meaningful review. See

Clifton v. Chater, 79 F.3d 1007, 1009 (10th Cir. 1996) (reversing a decision denying

disability benefits because the ALJ “did not discuss the evidence or his reasons for

determining that [the claimant] was not disabled at step three,” but instead “merely

stated a summary conclusion that [the claimant’s] impairments did not meet or equal

any Listed Impairment”); see also Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176,

1170 (11th Cir. 2011) (holding that “when the ALJ fails to ‘state with at least some

measure of clarity the grounds for his decision, [the court] will decline to affirm ‘simply

because some rationale might have supported the ALJ’s conclusion’”) (quoting Owens

v. Heckler, 748 F. 2d 1511, 1516 (11th Cir. 1984)).

       While in some cases, the ALJ’s analysis of the claimant’s RFC might lend

support or enable the reviewing court to determine whether a listing was met or equaled

without assuming the role of the ALJ as fact finder, this unfortunately, is not such a

case. Because Martin’s pulse oximetry results were not discussed anywhere in the

ALJ’s decision, the Court cannot determine whether they were considered or what stead

may have been placed on them. Because it is not the role of this Court to make such

determinations, the Court hereby finds that this case should be remanded to the




                                             10
Case 1:19-cv-00993-MU Document 29 Filed 03/31/21 Page 11 of 11              PageID #: 2100




Commissioner for a specific determination of whether Martin’s impairments meet or

medically equal Listing 3.02C(3).

                                     CONCLUSION

       Based on the foregoing, the decision of the Commissioner of Social Security

denying Plaintiff Edward Martin’s claim for benefits is hereby REVERSED and

REMANDED pursuant to sentence four of 42 U.S.C. § 405(g), see Melkonyan v.

Sullivan, 501 U.S. 89 (1991), for further proceedings not inconsistent with this decision.

       DONE and ORDERED this 31st day of March, 2021.

                                    /s/ P. Bradley Murray
                                    P. BRADLEY MURRAY
                                    UNITED STATES MAGISTRATE JUDGE




                                            11
